--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Moody 10-Q [moody-10q_0812.htm]




Exhibit 10.9


Residence Inn/ Atlanta Perimeter center
unit no. 57-261
522369v.4


OWNER AGREEMENT




THIS OWNER AGREEMENT (this “Agreement”) is being entered into as of the 27th day
of May, 2010, by and among MOODY NATIONAL RI PERIMETER HOLDING, LLC
(“Landlord”), a Delaware limited liability company; MOODY NATIONAL RI PERIMETER
MASTER TENANT, LLC (“Tenant”), a Delaware limited liability company; and
RESIDENCE INN BY MARRIOTT, LLC (“Manager”), a Delaware limited liability
company.


RECITALS


A.           Landlord owns fee simple title to that certain real property
located in Atlanta, Georgia, and described in Exhibit A to the Management
Agreement (as defined below).


B.           Landlord leased the Hotel (as defined in the Management Agreement)
to Tenant, and Tenant leased the Hotel from Landlord, pursuant to that certain
operating lease dated as of the date hereof, as amended or supplemented from
time to time and attached hereto as Exhibit A (the “Lease”).


C.           Tenant and Manager are the current parties to that certain
Management Agreement dated as of January 30, 2004 (as amended and assigned, the
“Management Agreement”) for the management of the Hotel by Manager.


D.           Manager agreed to consent to Tenant’s assignment and assumption of
the Management Agreement on the condition that Landlord and Tenant enter into
this Agreement.


E.           Landlord, Manager and Tenant desire to set forth certain
obligations of the parties with respect to the ownership and operation of the
Hotel and to address certain portions of the Management Agreement which affect
the rights and obligations of all three parties.


NOW, THEREFORE, for the mutual covenants and considerations herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto intending to be legally bound agree
as follows:


1.           Definitions.  Capitalized terms not specifically defined herein
shall have the meaning provided in the Management Agreement.


2.           Landlord Consideration.  Landlord hereby acknowledges that it:
(i) derives and expects to derive benefits from this Agreement; and (ii) has
determined that its execution, delivery and performance of this Agreement
directly benefit Landlord, are within the organizational purposes of Landlord,
and are in the best interest of Landlord.


3.           Acknowledgement of Lease.  Manager hereby consents to the lease of
the Hotel from Landlord to Tenant pursuant to the Lease in the form attached
hereto as Exhibit A.  The Lease shall not be construed to impose any additional
obligations or

 
 

--------------------------------------------------------------------------------

 

liabilities upon Manager, and shall not be construed to modify or amend any of
the rights and duties of the parties under the Management Agreement.  To the
extent that any of the provisions of the Management Agreement impose a greater
or inconsistent obligation on Tenant than the corresponding provisions of the
Lease, then Tenant shall be obligated to comply with, and to take all actions
necessary to prevent breaches or defaults under, the relevant provisions of the
Management Agreement. Manager shall have no duty, obligation or liability to
Landlord or Tenant to (i) make any determination as to whether any expense
required to be paid by Manager hereunder is a cost of Landlord or a cost of
Tenant, or (ii) require that any costs or expenses of Landlord be paid from
funds that can be identified as belonging to Landlord, or that other costs and
expenses required to be paid by Tenant be paid from funds that can be identified
as belonging to Tenant; it being the intent of the parties to this Agreement
that (x) Tenant and Landlord shall look only to each other and not to Manager
with respect to moneys that may be owed one to the other under the Management
Agreement or the Lease, and (y) Manager need only look to Tenant to pay
operating costs of the Hotel and other “Owner” obligations under the Management
Agreement.


4.           Landlord and Tenant Representations and Warranties.  Landlord and
Tenant each hereby represents and warrants that both entities are and shall
remain under the common control of a single entity.  With respect to a sale,
assignment or transfer of Landlord or Tenant’s interest in the Hotel to an
Affiliate of Owner that is permitted under the Management Agreement, the parties
having an interest in the Hotel after such permitted sale, assignment or
transfer shall have an ownership relationship that is in form and substance
similar to that of Landlord and Tenant (including, without limitation, remaining
under the control of a single entity), and will enter into an agreement in form
and substance similar to this Agreement in order to ensure that Manager will
incur no greater liability, cost or risk of termination of the Management
Agreement as a result of such permitted sale, assignment or transfer.


5.           Termination of the Lease.  The parties agree that the Management
Agreement and the rights and benefits of Manager thereunder shall not be
terminated or disturbed in any respect as a result of any termination of the
Lease.  Accordingly, if the Lease is terminated for any reason, including,
without limitation, expiration of the term thereof or the “rejection” thereof
following Bankruptcy (as defined below) of Tenant (collectively, a “Lease
Termination”), Landlord: (a) shall recognize Manager’s rights under the
Management Agreement; (b) agrees that Manager shall not be named as a party in
any eviction or other possessory action or proceeding, and that Manager shall
not be disturbed in its right to manage the Hotel pursuant to the Management
Agreement; and (c) shall at the time of or prior to such Lease Termination
either (i) elect not to take either of the actions described in clause (c)(ii)
below, in which case all of Tenant’s rights, benefits, privileges and
obligations under the Management Agreement with respect to periods after the
Lease Termination shall be assumed directly by Landlord, or (ii) cause an
“Approved Tenant” (as defined below) to (x) succeed to and assume Tenant’s
rights and obligations under the Lease, the Management Agreement, and this
Agreement, or (y) enter into a new lease with Landlord in substantially the same
form as the Lease, and assume the rights and obligations of the Tenant under the
Management Agreement and this Agreement, the intent being that the relationship
between any successor Tenant, Landlord and Manager be under the same terms and
conditions as the relationship between Tenant, Landlord and Manager under this
Agreement and under the Management Agreement and the Lease.  Any successor to
Tenant under clause (c)(ii) above shall be subject to Manager’s prior written
approval, which approval shall not be withheld or delayed if such successor to
Tenant is (i) a direct or indirect wholly-owned subsidiary of Landlord, (ii) a
person or entity to whom a Sale of the Hotel is permitted under Section 10.02.A
of the Management Agreement, or (iii) a person or entity who otherwise is
approved by Manager in its sole discretion (an “Approved Tenant”).


6.           Guaranty.  Landlord hereby guaranties the complete and satisfactory
payment and performance of each and every obligation of Tenant as “Owner” under
the Management Agreement (the “Guarantied Obligations”).  Landlord hereby
absolutely,

 
2

--------------------------------------------------------------------------------

 

irrevocably, and unconditionally guaranties that the Guarantied Obligations
which are monetary obligations shall be paid when due and payable and that the
Guarantied Obligations which are performance obligations shall be fully
performed at the times and in the manner such performance is required by the
Management Agreement.  This guaranty is an absolute, irrevocable, and
unconditional guaranty of payment and performance and the liability of Landlord
under this Agreement shall be absolute and unconditional irrespective of:
(i) any lack of validity, irregularity or enforceability of the Management
Agreement, or this Agreement; (ii) any change in the time, manner, place or any
other term or condition of payments due under the Management Agreement, or this
Agreement, or any other amendment or waiver of, or consent to, or any departure
from the Management Agreement, or this Agreement; (iii) any failure of Manager
to enforce the provisions of the Management Agreement, or this Agreement against
Tenant; or (iv) any other circumstances which might otherwise constitute a
defense available to, or a discharge of, any of the Guarantied Obligations
(other than because, or to the extent, the same have been previously discharged
in accordance with the terms of the Management Agreement).  If all or any part
of the Guarantied Obligations shall not have been paid when due and payable or
performed at the time performance is required, Landlord (without first requiring
the Manager to proceed against Tenant or any other party or any other security)
shall pay or cause to be paid to Manager the amount thereof as is then due and
payable and unpaid (including interest and other charges, if any, due thereon
through the date of payment in accordance with the applicable provisions of the
Management Agreement) or perform or cause to be performed such obligations in
accordance with the Management Agreement, within ten (10) business days after
receipt of written notice from the Manager of the failure by Tenant to make such
payment or render such performance.  If for any reason Landlord fails to pay any
such monetary obligations or perform or cause to be performed such obligations,
Manager shall have the right to exercise any and all of the remedies available
at law or in equity and Landlord hereby agrees to pay any and all reasonable
expenses (including counsel fees and expenses) incurred by Manager in enforcing
its rights under this Agreement. The guaranty contained in this Agreement:
(i) is a continuing guaranty and shall remain in full force and effect until the
indefeasible satisfaction and discharge in full of Tenant’s obligations as
“Owner” under the Management Agreement and Landlord’s and Tenant’s obligations
under this Agreement; and (ii) shall continue to be effective or shall be
reinstated, as the case may be, if at any time any payment under the Management
Agreement, or this Agreement becomes unrecoverable from Tenant by operation of
law or for any other reason or must otherwise be returned by Manager upon the
insolvency, bankruptcy or reorganization of Landlord or Tenant.  The provisions
of this Section shall survive the expiration or earlier termination of the
Management Agreement and this Agreement.


7.           Obligation to Terminate Lease Upon Tenant Default under Management
Agreement.  Upon receiving a written request from Manager to do so, Landlord
shall terminate the Lease if an Event of Default by Tenant has occurred under
the Management Agreement.  In terminating the Lease pursuant to this Section 7,
Landlord shall issue its notice of termination to Tenant promptly following its
receipt of Manager’s request therefor. Landlord shall thereafter promptly
initiate, and thereafter diligently and continuously prosecute, such actions as
may be required to confirm such Lease termination and repossess the Hotel,
including, without limitation, instituting such legal action as may be necessary
to accomplish same. Upon Landlord’s termination of the Lease in accordance with
this Section 7, Landlord shall thereupon be obligated to comply with the
provisions of Section 5 applicable upon a Lease Termination.


8.           Agreements Relating to Tenancy.  In order to address the fact that
Tenant’s interest in the Hotel is leasehold, and to address certain other
related matters, the parties agree to the following modifications of the
Management Agreement, to be effective for so long as Tenant’s interest in the
Hotel is held through tenancy title as that of Tenant:


A.           Subject to the terms of the Management Agreement, Landlord and
Tenant covenant and agree, and Manager acknowledges, that: (i) Landlord holds,
and shall have, keep and maintain throughout the term of the Management
Agreement, good 

 
3

--------------------------------------------------------------------------------

 

and marketable fee title to the Hotel and Site; (ii) Tenant holds, and shall
have, keep and maintain throughout the term of the Management Agreement,
leasehold title to the Hotel free and clear of any and all liens, encumbrances
or other charges, except for those specifically set forth in Section 8.01.A of
the Management Agreement; (iii) the Subordination Agreement required in
Section 8.02 of the Management Agreement shall apply to both this Agreement and
the Management Agreement; and (iv) if applicable, the responsibility to keep the
Ground Lease in full force and effect and to comply with all provisions thereof
as required in the Management Agreement is an obligation of both Landlord and
Tenant.


B.           The parties agree that the term “Sale of the Hotel” in the
Management Agreement shall refer also (i.e., in addition to the events described
within the definition of such term as it may apply to Landlord’s or Tenant’s
interest in the Hotel) to: (i) any assignment of the Lease (other than a
conditional assignment of the Lease as security for a Mortgage of the Hotel in
accordance with the Management Agreement); (ii) any sublease of the Hotel by
Tenant; or (iii) any change in the controlling interest in Landlord.  In
connection with any “Sale of the Hotel,” which includes a transfer of Landlord’s
and/or Tenant’s title to the Hotel, that is consented to by Manager under
Article X of the Management Agreement, Landlord and Tenant agree that an
agreement in form and substance similar to this Agreement will be required in
order to ensure that Manager will incur no greater liability, cost or risk of
termination of the Management Agreement as a result of such “Sale of the Hotel.”


C.           If Landlord hereafter encumbers the Site and/or the Hotel with a
Mortgage, the Subordination Agreement required in Article VIII of the Management
Agreement with respect to such Mortgage shall be modified (i) to account for the
facts that Landlord and Tenant have encumbered the Site and/or the Hotel with
such Mortgage, and (ii) to provide that the parties’ rights and obligations
under such Subordination Agreement shall, as applicable, apply to both the
Management Agreement and this Agreement.


9.           Additional Landlord Obligations


A.           Landlord agrees to fully and timely comply with all notice
requirements set forth in Section 10.02 of the Management Agreement with respect
to a Sale of the Hotel.  Landlord further acknowledges and agrees that any
failure by Landlord to timely provide notice to Manager as set forth in
Section 10.02 of the Management Agreement with respect to a Sale of the Hotel
shall extinguish any right of Landlord to enter into such Sale of the Hotel
until such notice is timely provided.


B.           Landlord agrees, where applicable, upon request by Manager, not to
unreasonably withhold, condition or delay the prompt signing, without charge, of
applications for licenses, permits or other instruments necessary for operation
of the Hotel, which applications shall be prepared by Manager as necessary from
time to time.  Landlord further agrees to fully and timely comply with and
perform all of the duties and obligations to be performed by Tenant as “Owner”
under the Management Agreement.


C.           Landlord covenants and agrees to exercise (as required or
appropriate subject to the terms hereof) and perform all of its rights, duties
and obligations as “landlord” or “lessor” under the Lease.


D.           Landlord agrees to forward promptly to Manager a true and complete
copy of any and all material notices received by Landlord with respect to the
Lease, including, without limitation, each and every notice of default by
Landlord that Landlord receives in respect of the Lease, and each and every
notice of default by Tenant given by Landlord in respect of the Lease.

 
4

--------------------------------------------------------------------------------

 

E.           Landlord shall not, without the prior written consent of Manager,
cause, effect, initiate, grant, enter into, accept, permit, consent to, or
acquiesce in, an amendment, termination, or surrender, of the Lease.


F.           Landlord covenants and agrees to enforce the terms, conditions and
provisions of the Lease for the benefit of Manager and the Hotel.


G.           Landlord agrees that it shall perform, comply with and be bound by
the following provisions of the Management Agreement, as they may be amended, in
accordance with the terms thereof and hereof, as if Landlord were “Owner”
thereunder:  Section 1.02.E (Owner’s compliance with certain Legal
Requirements), Section 1.02.F (System Standards and Criteria for Approvals),
Section 2.03 (Limitation on Termination by Owner), Section 4.01.C (Owner’s
obligation to fund operating losses), Section 4.03.C (Owner’s obligation to fund
debts and liabilities), Section 4.05 (Owner obligation to fund Working Capital),
Section 5.02 (Owner obligation to fund Reserve deficiencies), Section 5.03
(Capital Expenditures), Article VI (Damage and Repair and Condemnation),
Section 7.01 (Real Estate and Personal Property Taxes), Article VIII (Ownership
of the Hotel), Article X (Assignment and Sale), Section 11.08 (Environmental
Matters), Section 11.09 (Confidentiality), Section 11.12 (Trademarks, Trade
Names and Service Marks) and Section 11.25 (Waiver of Jury Trial and Punitive
Damages).


10.           Amendments to Management Agreement.  Any amendment or modification
of the Management Agreement shall require the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or
delayed.  Manager shall seek all approvals and/or consents required from, and
elections to be made by, “Owner” under the Management Agreement solely from
Tenant, and shall be entitled to rely and act on all approvals, and/or consents
obtained or received from, or elections made by, Tenant under any provisions or
requirement of the Management Agreement, without any obligation to confirm the
granting of any approval or consent or the making of such election by Tenant
that may be required under the Lease or to obtain the signature of any
representative of Landlord, and Manager shall not be required to grant any
additional time for Landlord to instruct Tenant with respect to such matters.


11.           Certain Provisions Regarding Bankruptcy.  In the event the Lease
shall be rejected on behalf of Landlord under Section 365 of the United States
Bankruptcy Code (“Code”) or any other applicable law or authority (“Rejection”),
Tenant shall promptly notify Manager in writing of such Rejection and Tenant
shall, as directed by Manager, either treat the Lease as terminated by such
Rejection or retain its rights under the Lease as permitted by the Code or other
applicable law or authority.  In the event the Management Agreement is
terminated as a result of Rejection on behalf of Tenant, the Management
Agreement will remain effective with respect to, or shall deemed to be assumed
by, Landlord, and Landlord shall, if directed by Manager (but only to the extent
such right may be exercised under the Code or other applicable law and
authority), terminate the Lease, subject to the provisions of Section 5
hereof.  Landlord and Tenant each agree that it will not join in any involuntary
petition against the other under the Code or any other similar federal or state
law providing for debtor relief, without the prior written consent of Manager in
its sole and absolute discretion.


12.           Term.  The term of this Agreement shall commence on the date set
forth above and shall run concurrently with the term of the Management
Agreement.


13.           Required Assignment.  In connection with any Sale of the Hotel
which includes a transfer of Landlord’s and/or Tenant’s title in the Site and/or
the Hotel, Landlord and Tenant agree that the successors to their respective
titles in the Site and/or the Hotel shall also assume their respective rights
and obligations under this Agreement and shall cause such successor(s) to assume
such rights and obligations pursuant to an assumption of this Agreement
reasonably acceptable to Manager.

 
5

--------------------------------------------------------------------------------

 


14.           Notices.  All notices and other communications provided for under
this Agreement shall be in writing, and shall be sent or delivered by the
methods and to the addresses for Tenant and Manager as required under the
Management Agreement.  The address for Landlord for purposes of such notices is
as follows:


Moody National RI Perimeter Holding, LLC
6363 Woodway, Suite 110
Houston, Texas 77057
Attn:  Brett C. Moody
Phone:  (713) 977-7500
Fax:  (713) 977-7505


15.           Eligible Independent Contractor.  Manager agrees that, as of the
date hereof, it is an eligible independent contractor under Section 856(d) of
the Internal Revenue Code, and further agrees that it shall maintain such status
to the extent it is able to do so, acknowledging that events outside of
Manager’s control may result in an overlap of ownership between Manager and
Landlord or Tenant which could affect Manager’s independent contractor
status.  Landlord, Manager and Tenant agree to cooperate in good faith to ensure
that Manager retains such status.  This covenant shall apply for so long as the
Hotel is owned by Landlord (or another direct or indirect wholly-owned
subsidiary of Moody National REIT I, Inc. pursuant to a permitted assignment)
and leased to Tenant (or another direct or indirect wholly-owned subsidiary of
Moody National REIT I, Inc. pursuant to a permitted assignment) as part of an
ownership structure that is subject to REIT tax requirements.


16.           Miscellaneous.


A.           Modification of this Agreement.  No amendment, modification,
alteration or waiver of any provision of this Agreement shall be effective
unless it is in writing and signed by the party against whom enforcement of such
amendment is sought, and no waiver of any provision of this Agreement by any
party hereto, and no consent to any departure therefrom by any party hereto,
shall be effective unless it is in writing and signed by the party against whom
enforcement of such waiver or consent is sought, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.


B.           No Waiver.  No failure by any party hereto to exercise, and no
delay in exercising, any right under the Management Agreement, or this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right preclude any other or further exercise thereof or the exercise of any
other right.


C.           Remedies Cumulative.  The rights and remedies of any party hereto
provided in the Management Agreement, and this Agreement are cumulative and are
in addition to, and not exclusive of, any rights or remedies provided by law or
equity.


D.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Georgia.

 
6

--------------------------------------------------------------------------------

 

E.           Severability.  The invalidity, illegality or unenforceability of
any one or more phrases, sentences, clauses or sections contained in this
Agreement shall not affect the validity, legality or enforceability of the
remaining portions of this Agreement.


F.           Entire Agreement.  This Agreement, together with the Management
Agreement, constitute the entire agreement and supersede all prior agreements
and understandings, both written and oral, between the parties hereto with
respect to the subject matter hereof.


G.           Successors and Assigns.  The parties hereto shall not assign or
transfer or permit the assignment or transfer of this Agreement without the
prior written consent of the other parties hereto, except that Tenant and
Manager shall each have the right and obligation to assign its respective
interest in this Agreement to any party to which its respective interest in the
Management Agreement may be assigned under the terms of the Management
Agreement, and Landlord shall have the right and obligation to assign its
interest in this Agreement to any party to which its interest in the Site and
Hotel may be assigned, subject to the requirements of the Management Agreement.


H.           Captions.  The captions and headings of the sections and
subsections of this Agreement are for purposes of convenience and reference only
and shall not limit or otherwise affect the meaning hereof.


I.           Time of the Essence.  Time shall be of the essence in the
performance of this Agreement.


J.           Incorporation of Recitals.  The recitals hereto are incorporated
herein as part of this Agreement.


K.           Counterparts.  This Agreement may be executed simultaneously in
several counterparts, each of which shall be deemed an original, but each of
which, taken together with the others shall constitute one and the same
instrument.


 
[SIGNATURES FOLLOW ON NEXT PAGE]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the date first written above.





   
LANDLORD:
 
 
MOODY NATIONAL RI PERIMETER HOLDING, LLC
         
By:
/s/ Brett C. Moody
   
Name:
Brett C. Moody
   
Title:
President






   
TENANT:
 
 
MOODY NATIONAL RI PERIMETER MASTER TENANT, LLC
         
By:
/s/ Brett C. Moody
   
Name:
Brett C. Moody
   
Title:
President






   
MANAGER:
 
 
RESIDENCE INN BY MARRIOTT, LLC
         
By:
/s/ Sara Capella
   
Name:
Sara Capella
   
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


LEASE